FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KATALIN EVA HORVATH,                             No. 11-70002

               Petitioner,                       Agency No. A029-456-331

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Katalin Eva Horvath, a native and citizen of Hungary, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) denial of her motion to reopen proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and de novo questions of law and constitutional

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency did not abuse its discretion in denying Horvath’s motion to

reopen for failure to show ineffective assistance of counsel where her former

counsel requested relief under sections 212(c) and (h), and where Horvath failed to

show eligibility for such relief. Id. at 793-94 (a petitioner must show

incompetence and establish prejudice to prevail on an ineffective assistance claim);

Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1054-55 (9th Cir. 2005) (amendment

of the definition of aggravated felony applies to convictions entered “before, on, or

after” Illegal Immigration Reform and Immigrant Responsibility Act of 1996’s

enactment date).

      Horvath’s contention that her removal would violate international law is

unavailing. Padilla-Padilla v. Gonzales, 463 F.3d 972, 979-80 (9th Cir. 2006).

      Horvath’s equal protection claim is foreclosed by Armendariz-Montoya v.

Sonchik, 291 F.3d 1116, 1122-23 (9th Cir. 2002).

      Horvath’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-70002